NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  GERALD CHARLES SOUCH, Petitioner.

                         No. 1 CA-CR 14-0791 PRPC
                             FILED 12-20-2016


    Petition for Review from the Superior Court in Maricopa County
                           No. CR 0000-159749
              The Honorable Robert E. Miles, Judge (Retired)

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Gerald Charles Souch, Kingman
Petitioner
                            STATE v. SOUCH
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Chief Judge Michael J. Brown joined.


W I N T H R O P, Judge:

¶1           Gerald Charles Souch petitions for review of the superior
court’s summary dismissal of his petition for post-conviction relief. We
have considered his petition for review and, for the reasons stated, grant
review but deny relief.

¶2            Souch pled guilty to one count of burglary in the first degree,
three counts of sexual assault, and one count of aggravated assault. On
April 21, 1987, the trial court sentenced him to five consecutive aggravated
terms of imprisonment totaling fifty-eight years. This court affirmed the
convictions and sentences on appeal. State v. Souch, 1 CA-CR 11455 (Ariz.
App. Oct. 22, 1987) (mem. decision).

¶3            Between 1988 and 2014, Souch commenced more than twenty
post-conviction relief proceedings, all of which were unsuccessful. On
August 22, 2014, Souch filed a “Notice of Filing Rule 103(e) Petition,” in
which he challenged his convictions based on claims that the State did not
enter the plea agreement in good faith and that perjured testimony was
presented to the grand jury. The superior court treated the filing as a
petition for post-conviction relief under Rule 32 of the Arizona Rules of
Criminal Procedure and, finding the claims to be precluded, summarily
dismissed the notice.

¶4              On review, Souch argues the superior court erred in treating
his filing as a Rule 32 petition for post-conviction relief and dismissing the
claims based on preclusion. We review for an abuse of discretion the
summary dismissal of a post-conviction relief proceeding. State v. Bennett,
213 Ariz. 562, 566, ¶ 17, 146 P.3d 63, 67 (2006).

¶5           Contrary to Souch’s contention, Rule 103(e) of the Arizona
Rules of Evidence does not provide an independent basis for challenging a
criminal conviction. Because the claims asserted in the notice filed by Souch
attacked the validity of his criminal convictions and sentences, the trial
court properly treated the filing as a Rule 32 petition for post-conviction



                                      2
                            STATE v. SOUCH
                           Decision of the Court

relief. See Ariz. R. Crim. P. 32.3. And because Souch’s claims for relief were
based on alleged violations of constitutional rights, the superior court
correctly found that Souch was precluded from raising them in an untimely
post-conviction proceeding. See Ariz. R. Crim. P. 32.4(a) (“Any notice not
timely filed may only raise claims pursuant to Rule 32.1(d), (e), (f), (g) or
(h).”).

¶6            Accordingly, although we grant review, we deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        3